Citation Nr: 1009731	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the right hand.

2.  Entitlement to an initial, compensable rating for 
bilateral pes planus prior to April 23, 1999.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus from April 23, 1999.

4.  Entitlement to a rating in excess of 30 percent for major 
depression.

5.  Entitlement to an increased (compensable) rating for a 
right patellofemoral syndrome with internal derangement.

6.  Entitlement to an increased (compensable) rating for a 
left patellofemoral syndrome with internal derangement.  

7.  Entitlement to an increased (compensable) rating for a 
chronic right ankle sprain.  

8.  Entitlement to an increased (compensable) rating for a 
chronic left ankle sprain.  


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to 
September 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 1999, October 2002, and February 2005 RO rating 
decisions.   

In a June 1999 rating decision, the RO in New York, New York, 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for bilateral pes planus effective 
September 16, 1998 (the day after the Veteran was discharged 
from active duty).  The RO also denied service connection for 
paresthesias of the right hand.  In September 1999, the 
Veteran filed a notice of disagreement (NOD) with the initial 
rating assigned for bilateral pes planus and with the denial 
of service connection for the right hand disability.  In 
January 2000, the RO issued a statement of the case (SOC), 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2000.

Because the appeal involves a request for a higher initial 
rating following the grant of service connection for 
bilateral pes planus, the Board has characterized the claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, while the RO assigned a 
higher rating of 10 percent for bilateral pes planus from 
April 23, 1999, as a higher rating for this disability is 
assignable before and after this date, and the Veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal as encompassing both matters for 
bilateral pes planus as set forth on the title page.   See AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

In June 2002, jurisdiction was transferred to the RO in 
Columbia, South Carolina.

In an October 2002 rating decision, the RO in Columbia, South 
Carolina, denied a rating higher than 30 percent for major 
depression, a rating higher than 20 percent for degenerative 
disc disease (DDD) of the lumbar spine, a rating higher than 
10 percent for bilateral pes planus, a compensable rating for 
each right and left knee disability, a compensable rating for 
each right and left ankle disability, and a total disability 
rating based on individual unemployability (TDIU).  The 
Veteran filed a NOD in December 2002, and the RO issued a SOC 
in May 2003.  The Veteran filed a VA Form 9 in June 2003.

In October 2003, the Board remanded the claims to the RO for 
additional notice and development.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in a July 2004 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.  

In a February 2005 decision, the Board denied the Veteran's 
claims for service connection for a neurological disability 
of the right hand and for higher ratings for bilateral pes 
planus, for major depression, for right and left knee 
disabilities, and for right and left ankle disabilities.  The 
Board remanded the claims for a higher rating for DDD of the 
lumbar spine and for a TDIU to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the 
RO continued the denial of the claims (as reflected in a July 
2006 SSOC).  In a January 2007 decision, the Board also 
denied the claims.  The Veteran did not appeal the January 
2007 decision; hence, that decision is final and these claims 
are no longer before the Board.

The Veteran appealed the Board's February 2005 decision 
denying service connection for a neurological disability of 
the right hand and denying higher ratings for bilateral pes 
planus, for major depression, for right and left knee 
disabilities, and for right and left ankle disabilities to 
the United States Court of Appeals for Veterans Claims 
(Court).   In a March 2007 Memorandum Decision, the Court 
vacated the Board's February 2005 decision with respect to 
these claims and remanded the matters to the Board for 
further proceedings consistent with the Memorandum Decision.  
In October 2007, pursuant to the Court's Memorandum Decision, 
the Board remanded the claims to the RO, via the AMC, for 
additional notice and development.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in an August 2009 SSOC), and returned the 
matters to the Board for further appellate consideration.  

As a final preliminary matter, the Board notes that the 
Veteran was previously represented by Richard A. LaPointe, a 
private attorney, as reflected in a November 2002 VA Form 21-
22a (Appointment of Individual as Claimant's Representative).  
In an undated letter, Mr. LaPointe indicated that he was no 
longer representing the Veteran and requested that the Power 
of Attorney be cancelled.  The Veteran has not designated 
another representative.  As such, the Board recognizes that 
the Veteran is now proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.

2.  Although the Veteran complained of right hand numbness 
during service, competent medical evidence establishes that 
he does not have a current neurological disability of the 
right hand.  

3.  For the period prior to April 23, 1999, the Veteran's 
bilateral pes planus was manifested by mild symptoms and with 
no evidence of weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet.  

4.  For the period from April 23, 1999 to May 19, 2009, the 
Veteran's bilateral pes planus was manifested by moderate 
symptoms involving pain on manipulation and use of the feet, 
but no objective evidence of marked deformity, accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  

5.  For the period from May 20, 2009, the Veteran's bilateral 
pes planus has been manifested by severe symptoms involving 
objective evidence of pronation and accentuated pain on 
manipulation and use, but no evidence of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  

6.  For the period prior to August 26, 2006, the Veteran's 
major depression was manifested by depressed mood; blunt, sad 
or anxious affect; anxiety; panic attacks more than once a 
week; sleep impairment; and disturbances in motivation and 
mood - these symptoms are indicative of occupational and 
social impairment with reduced reliability and productivity.  

7.  For the period since August 26, 2006, the Veteran's 
psychiatric disability has been manifested by suicidal 
ideation; near continuous panic or depression affecting the 
ability to function independently; unprovoked outbursts of 
irritability and anger; difficulty in adapting to stressful 
circumstances (including work or work like setting); and an 
inability to establish and maintain effective relationships - 
these symptoms are indicative of occupation and social 
impairment with deficiencies in most areas.  

8.  For the prior to May 20, 2009, there were subjective 
complaints of right knee pain with no evidence of arthritis, 
recurrent subluxation or lateral instability and, at worst, 
flexion was limited to 135 degrees. 

9.  On May 20, 2009 VA examination, the Veteran had full 
flexion of the right knee, but extension was limited to 20 
degrees; X-rays did not show any arthritis.  

10.  For the prior to May 20, 2009, there were subjective 
complaints of left knee pain with no evidence of arthritis, 
recurrent subluxation or lateral instability and, at worst, 
flexion was limited to 135 degrees. 

11.  On May 20, 2009 VA examination, the Veteran had full 
flexion of the left knee, but extension was limited to 20 
degrees; X-rays did not show any arthritis.  

12.  Pertinent to the claim for increase, the Veteran's 
service-connected chronic right ankle sprain has been 
manifested by no more than overall mild limitation of motion.

13.  Pertinent to the claim for increase, the Veteran's 
service-connected chronic left ankle sprain has been 
manifested by no more than overall mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological 
disability of the right hand are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for an initial, compensable rating for 
bilateral pes planus, for the period prior to April 23, 1999, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (2009).

3.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus, for the period from April 23, 1999 to 
May 19, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.71a, DC 5276 (2009).

4.  The criteria for a 30 percent rating for bilateral pes 
planus from May 20, 2009, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5276 (2009).

5.  The criteria for a 50 percent rating for major depression 
prior to August 26, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, DC 
9434 (2009).

6.  The criteria for a 70 percent rating for major depression 
from August 26, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.126, 4.130, DC 9434 (2009).

7.  The criteria for an increased (compensable) rating for 
right knee patellofemoral syndrome with internal derangement 
prior to May 20, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5257, 5260, 5261 
(2009).

8.  The criteria for a 30 percent rating for right knee 
patellofemoral syndrome with internal derangement from May 
20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.71a, DCs 5257, 5260, 5261 (2009).

9.  The criteria for an increased (compensable) rating for 
left knee patellofemoral syndrome with internal derangement 
prior to May 20, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5257, 5260, 5261 
(2009).

10.  The criteria for a 30 percent rating for left knee 
patellofemoral syndrome with internal derangement from May 
20, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.71a, DCs 5257, 5260, 5261 (2009).

11.  The criteria for an increased (compensable) rating for 
chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 
4.71a, DC 5271 (2009).  

12.  The criteria for an increased (compensable) rating for 
chronic left ankle chronic sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, DC 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, July 2001 and October 2007 and post-rating 
letters provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for service connection for a neurological disability of the 
right hand.  As regards claims for increased ratings, the 
January 2000 SOC set forth the criteria for higher ratings 
for bilateral pes planus and the May 2003 SOC set forth the 
criteria for higher ratings for major depression and for the 
knee and ankle disabilities.  Post-rating letters dated in 
March 2004 and October 2007 letters provided notice regarding 
what information and evidence is needed to substantiate 
claims for higher ratings.  Each of the letters provided 
notice as to what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  The March 2004 and October 2007 letters 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In addition, the October 2007 letter, along with a 
March 2006 letter, also provided general information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the above-mentioned notice, the August 2009 
SSOC reflects readjudication of the claims remaining on 
appeal.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records (STRs), VA treatment 
records, private medical records from Basset Healthcare 
System, records from the Social Security Administration 
(SSA), and the reports of December 1998, August 2000, April 
2002, August 2006, May 2009 VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran.  No further RO 
action on these matters, prior to appellate consideration, is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters remaining on appeal, 
at this juncture.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection for Right Hand Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's STRs reflect that he complained of right hand 
numbness in August 1997.  He said that it began while he was 
sleeping and it was noted that his sling may have been too 
tight (it is unclear why his arm was in a sling).  There was 
no history of trauma.  His hand was tingly and sore and there 
was limited movement, but no edema, erythema, ecchymosis, or 
calor.  The assessment was paresthesias of the right hand.  
He was advised to exercise the hand as often as possible.  On 
his September 1997 Arrival Screen Form for Camp Lejeune, he 
did not report any problems with his right hand.  There are 
no subsequent STRs related to right hand paresthesias.  On 
April 1998 discharge examination, the Veteran's upper 
extremities were normal and he denied paralysis or other 
right hand problems on his Report of Medical History. 

Post-discharge, the report of a December 1998 VA examination 
reflects the Veteran's complaints of right hand numbness and 
paresthesias since August 1997.  He said that his sling was 
strapped too tight.  Sensory examination was normal.  Deep 
tendon reflexes were +4 bilaterally, active and equal.  
Biceps and triceps were 4+ bilaterally, active and equal.  
Motor reflexes were 5/5 for the upper and lower extremities.   
The physician noted a history of paresthesias of the right 
hand with a current normal sensory examination.

The report of a December 2000 internal medicine examination 
from the Veteran's SSA records reflects that the Veteran's 
hand and finger dexterity was intact.  Grip strength and 
pinch were 5/5 bilaterally.  

An April 2003 VA outpatient treatment record reflects the 
Veteran's complaints of right arm pain and right hand 
numbness that had begun that day.  There was no limitation of 
motion.  There was a bony prominence in the medial 
tuberosity, which was treated with anti-inflammatories.  
Later that month, it was noted that he had probable bursitis 
of the right elbow.  

A September 2007 VA neurosurgery consult note reflects the 
Veteran's complaints of cervical and lumbar spine pain.  He 
also described tingling sensations in the right upper 
extremity, but denied any specific weakness.  On physical 
examination, the Veteran had limited range of motion of the 
cervical spine, and non-specific tenderness over the neck and 
suprascapular areas and shoulders.  It was also noted that he 
seemed to have almost trigger point tenderness over the right 
upper medial trapezius area and positive Spurling's test with 
the right upper extremity (indicative of cervical 
radiculopathy).  Motor, reflexes, and sensory examinations 
were normal.  An magnetic resonance imaging (MRI) revealed a 
bulging degenerative disc at the C5-6 level with no obvious 
cord or nerve root compression.  The physician noted that the 
Veteran's clinical history was suggestive of radiculitis of 
the right upper extremity but from a neurological standpoint, 
the examination was completely normal.

In this case, there is some evidence that the Veteran may 
have (or have had) cervical radiculopathy and right elbow 
bursitis affecting his right upper extremity.  However, with 
respect to the right hand, all motor and neurological 
examinations have been normal.  The Board notes that Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, 
where, as here, competent and persuasive medical evidence 
establishes that the Veteran does not have a neurological 
disability of the right hand, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for a 
neurological disability of the right hand must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.

The Board has carefully considered the statements of the 
Veteran indicating that he has had right hand paresthesias 
since August 1997.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Veteran is also competent to testify about 
observable symptoms or injury residuals, such as numbness.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Moreover, the Veteran is also competent to 
report a continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   In this case, however, 
despite the Veteran's assertions that he has current right 
hand problems related to service, there is simply no medical 
evidence of a current diagnosis.  Moreover, while the Veteran 
has described numbness in his right hand, this alone, without 
a diagnosed or identifiable underlying malady or condition 
does not constitute a disability for which service connection 
can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).

Furthermore, the Veteran's assertion that he has right hand 
numbness that is related to service does not provide a basis 
for allowance of the claim.  Matters of diagnosis and medical 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter of diagnosis or etiology.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.  

Under these circumstances, the Board finds that the claim for 
service connection for a neurological disability of the right 
hand must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

II.  Higher Ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Also, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.  Given the foregoing, the following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.



A.  Bilateral Pes Planus

The Veteran's bilateral pes planus has been evaluated under 
DC 5276, for flatfoot, acquired.  Pursuant to DC 5276, a 0 
percent (noncompensable) rating is assigned for mild symptoms 
of pes planus that are relieved by build-up shoe or arch 
support.  A 10 percent rating is assigned for moderate 
symptoms of pes planus, to include weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 20 percent (unilateral) or 30 percent 
(bilateral) rating is assigned for severe symptoms of pes 
planus to include objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.  A 30 percent (unilateral) or 50 
percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, DC 5276. 

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that an initial, compensable 
rating for bilateral pes planus is not warranted prior to 
April 23, 1999, nor is a rating in excess of 10 percent 
warranted from April 23, 1999 to May 19, 2009; however, a 
higher, 30 percent rating is warranted from May 20, 2009.  

1.  Period prior to April 23, 1999

During this period, the only medical evidence pertinent to 
bilateral pes planus is the report of the December 1998 VA 
examination.  That report reflects the Veteran's complaints 
of bilateral foot pain on prolonged standing, running, and 
walking.  On physical examination of the right foot, there 
was no swelling or deformity.  On examination of the left 
foot, there was no deformity.  There was no painful motion on 
movement of the feet.  He could stand on his toes and heels.  
There was no callosity of the feet.  The skin and vascular 
examination was normal.  There was normal pronation and 
supination.  The Veteran had bilateral flat foot on the 
medial aspect of both feet.  

Prior to April 23, 1999, the evidence does not reflect that 
the Veteran's bilateral pes planus symptoms were any more 
than mild in nature.  There was no evidence that the weight-
bearing line in either foot was over or medial to the great 
toe, that there was inward bowing of the tendo achillis, or 
that there was pain on manipulation and use of the feet.  
Therefore, the Board finds that an initial, compensable 
rating is not warranted prior to April 23, 1999.

2.  Period from April 23, 1999

An April 23, 1999 VA treatment record reflects that the 
Veteran said that he had gone to the emergency room 
complaining of his feet hurting.  X-rays were negative.  He 
was given temporary orthotics.    

An October 1999 VA medical certificate reflects the Veteran's 
complaints of bilateral foot pain.  On physical examination, 
he had flat feet without obvious trauma, swelling or 
erythema.  He had good range of motion.  There was tenderness 
along the ball and medial aspect of the foot.  Later that 
month, a VA treatment record reflects that the Veteran 
complained of foot pain, which he said was not relieved by 
orthotic devices. 

A June 2000 private treatment record from Basset Healthcare 
System reflects that the Veteran complained of aches and 
pains in just about every joint of his body.  He questioned 
whether this pain was the result of pes planus.  On objective 
physical examination, there was no evidence of grimace or 
other visible sign of pain.  He had full range of motion in 
all joints and his gait appeared normal. 

The report of the August 2000 VA examination reflects the 
Veteran's complaints of pain in his feet, left greater than 
right.  He reported pain with walking more than 30 feet.  He 
had been given a cane to help him ambulate.  It was also 
noted that arch support was helpful to him.  On physical 
examination, his feet looked normal with the exception of 
being quite flat.  There was some tenderness behind the first 
and fifth metatarsals.  There was no obvious effusion or 
swelling.  

A December 2000 Internal Medicine Examination from the 
Veteran's SSA records reflects the Veteran's complaints of 
bilateral foot pain and pes planus, left worse than right.  
On physical examination, he gait and stance were normal.  He 
was able to walk on his heels and toes.  

A February 2001 record from Basset Healthcare System notes 
that the Veteran had gait problems with inversion of the feet 
as he walked (i.e. excessive supination).  He said he had one 
set of orthotics made that did not work.  

A March 2001 Initial Report from Eastern New York 
Occupational & Environmental Health Center (for the SSA) 
reflects that the Veteran's past medical history included 
severe pes planus with gait instability.  It was also noted 
that the longitudinal arch on the left foot was flat.  

The report of a May 2002 VA joint examination reflects that 
there was no pain on range of motion testing of the ankles 
and feet even with repetitive testing.  On physical 
examination, the Veteran did not have any obvious flat 
feet/pes planus or loss of arches.

A July 2002 VA treatment record reflects that the Veteran had 
bilateral pes planus with the medial longitudinal arch 
collapsed, bilaterally.  In September 2002, it was noted that 
the Veteran did not have significant relief with insoles and 
topical pain medication.  There was pain to palpation of the 
left arch with localized edema, but not of the right arch.  
There was no first ray malalignment or deformity.  There was 
some abduction through the midfoot, but the heels were 
vertical.

The report of the May 20, 2009 VA examination reflects the 
Veteran's complaints of bilateral foot pain, left greater 
than right.  He said he could stand for about 20 minutes 
without pause and only walk about 20 feet before he 
experienced numbness in the feet and ankles.  On physical 
examination, there were no corns, calluses or edema.  The 
examiner noted that the Veteran's bilateral pes planus was 
moderate to severe in nature.  The Achilles tendons were 
normal in alignment, but were tender.  Motion appeared 
painful and restricted.  There was tenderness over both 
metatarsal areas.  He walked with a moderate degree of 
pronation and a mild degree of external rotation bilaterally.  
An X-ray of the right foot was normal.  An X-ray of the left 
foot revealed an old-appearing fracture of the third 
metatarsal bone.  

The Board finds that a 30 percent, but no higher rating, for 
bilateral pes planus is warranted as of the May 20, 2009 VA 
examination.  Prior to May 20, 2009, however, the evidence 
does not reflect that a rating higher than in 10 percent is 
warranted. 

From April 23, 1999, to May 19, 2009, the evidence reflects 
that the Veteran's overall symptoms were more consistent with 
moderate bilateral pes planus.  There was pain on 
manipulation of the feet, but other than the February 2001 VA 
treatment note (which noted supination on walking), there was 
no evidence of deformity.  The Board acknowledges the July 
2002 VA treatment record that noted localized edema of the 
left foot, but none of the other records reflected any 
swelling on use during this time period.  Moreover, there was 
no evidence of characteristic callosities, which is among the 
criteria for a higher, 30 percent rating.  Therefore, the 
Board finds that a rating higher than 10 percent for 
bilateral pes planus is not warranted for this time period.  

On May 20, 2009 VA examination, it was noted that the 
Veteran's bilateral pes planus was moderate to severe in 
nature.  Although the Veteran did not have characteristic 
callosities, indicative of a 30 percent rating, there was 
evidence of moderate pronation, mild external rotation, and 
accentuated pain on manipulation and use.  Since there was 
evidence of some of the characteristics listed among the 
criteria for a 10 percent rating and some of the 
characteristics listed among the criteria for a 30 percent 
rating, resolving the benefit of the doubt in the Veteran's 
favor, the Board finds that a 30 percent rating is warranted 
from May 20, 2009.  A rating in excess of 30 percent is not 
warranted, however, because the evidence does not suggest the 
Veteran has pronounced bilateral pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achiillis on manipulation, not improved by orthopedic 
shoes or appliances.  



B.  Major Depression

The RO has assigned a 30 percent rating for major depression 
under Diagnostic Code 9434.  However, the actual criteria for 
rating psychiatric disabilities other than eating disorders 
are set forth in a General Rating Formula.  See 38 C.F.R. § 
4.130 (2009).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score. 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a) (2009).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a 50 percent rating for major depression have been met prior 
to August 26, 2006 (the date of a VA examination), and that 
the criteria for a 70 percent rating have been met from 
August 26, 2006.  

An August 2001 VA treatment record reflects that the Veteran 
was feeling worse despite some positive development in his 
life.  He reported periods of disorientation associated with 
feelings of powerless.  Suicidal ideation had returned with 
no attempts.  The impression was major depression, moderate. 

A March 2002 VA outpatient treatment record reflects that the 
Veteran had been treated with Wellbutrin with only partial 
response and presented with irritability, insomnia, depressed 
mood, and suicidal ideation without plan or intent.  He 
reported panic episodes occurring 3 to 4 times per week that 
left him reclusive and isolated.  He began a therapeutic 
trial of mirtazapine.  

A March 2002 SSA decision reflects that the Veteran filed a 
claim for disability benefits, alleging he could not work due 
to asthma and DDD.  Medical records showed various physical 
complaints, including complaints of low back and feet pain, 
and bronchial asthma.  There was also evidence of depression, 
with complaints of dysphoric moods, irritability, feelings of 
worthlessness, reduced concentration, and an inability to 
make decisions.  He was found to be disabled from October 
2000.  

An April 2002 VA outpatient treatment record reflects that 
the Veteran said that his symptoms had not improved, that he 
continued to have mood swings, and that he was angry and 
irritable.  He was casually dressed with good hygiene.  He 
made good eye contact and was pleasant and cooperative.  His 
mood was nervous; his affect was blunt.  Thought processes 
and content were normal.  He denied suicidal or homicidal 
ideation.  Insight was good and judgment was fair.  The GAF 
score assigned was 50.

The report of an April 2002 VA examination reflects that the 
Veteran said that he was doing better on Remeron and 
Klonopin.  He said that he continued to have symptoms of 
depression, which included problems with sleep, decreased 
energy, and feelings of fatigue and worthlessness.  He also 
reported that he got nervous and sweaty and forgot things.  
On mental status examination, he was calm, cooperative, and 
made good eye contact, but his personal hygiene was poor.  
His mood was depressed; his affect was sad.  His speech was 
normal rate and tone and his thought process was logical.  He 
denied suicidal or homicidal ideation, hallucinations, or 
delusional thoughts.  He was alert and oriented to person, 
place, and time.  He was able to name the current president 
and to do serial 7s up to 79.  He was also able to recall 3/3 
objects without any problems.  His insight and judgment were 
fair.  The diagnosis was major depressive disorder (on Axis 
I) and a GAF score of 60 was assigned (on Axis V).  The 
examiner opined that the Veteran continued to have some 
symptoms of depression, however, the symptoms were not severe 
enough to make him unable to work.  The examiner stated that 
the GAF score of 60 reflected some moderate symptoms with 
some difficulty in occupational and social functioning.  

An August 2002 VA outpatient treatment record reflects the 
Veteran's complaints of increased anxiety and panic attacks.  
His personal hygiene was fair.  His mood was dysphoric and 
affect was anxious.  His speech was normal.  Thought 
processes and content were normal.  He was prescribed Ativan.  
In September 2002, he described feeling "off balance" and 
confused.  He also reported feeling irritable and having 
problems with his temper.  He was alert and oriented and his 
affect was generally euthymic.  He denied suicidal or 
homicidal ideation.  In October 2002, he was assigned a GAF 
score of 55.  In January 2003, he reported having "good days 
and bad days."  He was alert and oriented.  His affect was 
variable from generally euthymic to briefly tearful.  He 
denied suicidal or homicidal ideation.  Later that month, he 
was assigned a GAF score of 55.  

A July 2003 VA outpatient treatment record reflects the 
Veteran's complaints of increasing anxiety and fear of 
leaving his home and being in crowds.  He said he tried to 
prevent panic attacks by staying at home.  He also said that 
he had depressive symptoms, which included difficulty 
sleeping, decreased interest, decreased energy level, and 
decreased concentration.  He denied suicidal ideation.  On 
mental status examination, he appeared disheveled.  He was 
cooperative and his psychomotor and speech were within normal 
limits.  His mood was depressed and his affect was congruent.  
His memory, concentration, insight, and judgment were intact.  
The diagnoses (on Axis I) were major depressive disorder, 
moderate without psychotic features and panic disorder with 
agoraphobia.  The GAF score assigned was 50 (on Axis V).  In 
August 2003, the Veteran said he was doing fairly well on his 
current medications and denied side effects.  He said the 
medicine was not working 100 percent and that he still felt 
depressed at times.  He said he had depressed spells every 
two weeks lasting for one day.  On mental status examination, 
he was calm, cooperative, made good eye contact and 
articulated well.  He denied suicidal or homicidal ideation.  
The GAF score assigned was 48.  He had similar symptoms in 
November 2003 and the GAF score assigned was 45.  

The report of a February 2004 VA outpatient treatment record 
reflects that the Veteran reported that he had been doing 
real well with medication.  He said he now felt relaxed.  The 
GAF score assigned was 45.  In June 2004, he said that his 
mood was stable, but he felt depressed because he could not 
do the things he used to be able to do because of back pain.  
He said he had anxiety attacks about twice a week.  On mental 
status examination, he was causally dressed with good 
personal hygiene and good eye contact.  His speech was 
normal; his mood was "alright" and his affect was 
congruent.  The GAF score assigned was 45.  In August 2004, 
he reported doing fairly well.  Later that month he reported 
that he was "not doing too bad."  He said Xanax was helping 
with his anxiety and phobia.  The GAF score assigned was 49.  
In treatment records dated from September 2004 to January 
2006, he reported similar symptoms and GAF scores of 45 were 
assigned.  A March 2006 progress note reflects that the 
Veteran's depression was stable on medication.

The report of the August 26, 2006 VA examination reflects the 
Veteran's complaints of depressed mood with anhedonia, 
fatigue, irritability, anger outbursts, poor concentration, 
poor memory, and difficulty falling and staying asleep.  The 
examiner noted that despite the Veteran's complaints, his VA 
outpatient treatment records noted that his depressive 
symptoms were fairly well-controlled.  On mental status 
examination, the Veteran was alert and oriented to person, 
place, and time.  There was no impairment of thought 
processes; however, he was somewhat irritable.  He denied 
hallucinations.  He became tearful with regard to discussing 
his physical impairments.  He endorsed daily suicidal 
ideation, however, he denied any intent or plan.  He denied 
homicidal ideation.  He was able to maintain his personal 
hygiene.   His immediate memory was 3/3 and his recall was 
1/3, however, the examiner noted that the latter appeared to 
be due to poor effort rather than an actual inability to 
recall.  He denied obsessive or ritualistic behavior.  His 
speech was normal.  He said that he had panic attacks 2 to 3 
times per day.  The examiner noted that the Veteran was able 
to maintain personal hygiene and carry out small tasks at 
home.  His depressive symptoms interfered with his 
interpersonal functioning due to his sleepiness during the 
day and his anger outbursts made it difficult for him to 
maintain meaningful relationships with individuals.  The 
Veteran's wife remained supportive despite his outbursts, but 
there was significant impairment in their relationship.  The 
examiner also opined that the Veteran's depression did not 
appear to prevent him from maintaining gainful employment, 
however, he had adopted a maladaptive coping style which 
would make it difficult form him to interact in any type of 
appropriate or productive manner in an occupational setting 
if he was required to work with others in a cooperative 
manner.  The GAF score assigned was 40.  

A September 2006 VA outpatient treatment record reflects that 
the Veteran said that his depressive symptoms had increased 
over the prior month.  He said his panic attacks had also 
increased.  The Veteran's mood was depressed and his affect 
was congruent.  Thought processes were linear and goal 
directed.  Insight and judgment were fair.  The GAF score 
assigned was 40.  In October 2006, he reported similar 
symptoms and a GAF score of 42 was assigned.  

A January 2007 VA progress note reflects that a depression 
screen was negative and that the Veteran's depression was 
stable on medication.    Later that same month, he reported 
that he was doing about the same and a GAF score of 40 was 
assigned.  He reported similar symptoms in March 2007 and a 
GAF score of 42 was assigned.  In July 2007, a GAF score of 
40 was assigned.  In October 2007, the Veteran said that he 
was not doing that well, but that Xanax was helping with 
anxiety and phobia.  A GAF score of 40 was assigned.  In 
April and December 2008, he reported that he was doing about 
the same and GAF scores of 45 were assigned.  In January 
2009, a depression screen was negative and a GAF score of 45 
was assigned. 

The Board notes that the Veteran has been service-connected 
for major depression; however, treatment records have also 
shown a diagnosis of panic disorder.  His treating physicians 
and the VA examiners have not distinguished the symptoms 
associated with the service-connected depressive disorder 
from those of the nonservice-connected panic disorder.  
Hence, the Board has considered all of the Veteran's 
psychiatric symptoms in evaluating his service-connected 
major depression.  See Mittleider v. West, 11 Vet. App. 181 
(1998). 

In determining that the criteria for a 50 percent rating 
prior to August 26, 2006 and a 70 percent rating from August 
2006 for the Veteran's major depression are met, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned ratings for major depression.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

1.  Period prior to August 26, 2006

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's major depression meets the criteria for a 
50 percent rating prior to August 26, 2006.  Collectively, 
the pertinent medical evidence of record reflects that the 
Veteran's major depression symptomatology included blunt, sad 
or anxious affect, panic attacks more than once a week, 
disturbances in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  Overall, these symptoms are indicative or 
more than a 30 percent rating.  

In addition to the symptoms described above, the Veteran had 
occasional complaints of suicidal ideation and his personal 
hygiene was described as poor by the April 2002 VA examiner 
and fair by an August 2002 VA physician.  Generally speaking, 
however, the Veteran denied suicidal ideation and his 
personal hygiene was described as fair or good.  His speech 
was normal and there was no apparent impairment of long-term 
memory, judgment or abstract thinking.  

The Board also points out that the GAF scores ranged from 45 
to 60 during this time period.  According to DSM-IV, a GAF 
score from 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or social functioning (e.g., having no friends, 
and being unable to keep a job).  A GAF score from 51 to 60 
is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
April 2002 VA examiner noted that the Veteran appeared to be 
moderately impaired in his overall functioning as reflected 
in the GAF score of 60.  VA outpatient treatment records 
dated from August 2002 to January 2003 generally note that 
the Veteran had good days and bad days and was assigned a GAF 
score of 55, also indicative moderate symptomatology.  VA 
treatment records dated from July 2003 to January 2006 show 
GAF scores ranging from 45 to 50, which is consistent with 
more serious symptomatology.  However, progress notes during 
this time period reflect that the Veteran's depression was 
stable with medication.

Overall, the Board finds that the GAF scores assigned during 
this period are consistent with the moderate symptomatology 
contemplated in a 50 percent rating.  To the extent the GAF 
scores ranging from 45 to 50 are suggestive of more serious 
symptomatology, the Board reiterates, as noted above, that, 
while important, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the rating issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a). 

In sum, the Board finds that during this time period the 
Veteran's major depression resulted in occupational and 
social impairment with reduced reliability and productivity 
and warrants a 50 percent rating.  The Board also finds, 
however, that at no time prior to August 26, 2006, has the 
Veteran's major depression met the criteria for the next 
higher, 70 percent rating.  In this regard, the Veteran 
psychiatric disorder was not manifested by symptoms such as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently appropriately and effective; spatial 
disorientation, or an inability to establish effective 
relationships nor was his psychiatric disorder manifested by 
other symptoms of similar severity as those contemplated in 
the criteria for a 70 percent rating.  




2.  Period from August 26, 2006

Considering the evidence of record, and affording the Veteran 
the benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 3.102), the Board finds that the Veteran's major 
depression meets the criteria for a 70 percent rating as of 
August 26, 2006.  

The evidence reflects that the Veteran continued to have the 
major depression symptomatology described above; however, the 
August 2006 VA examiner opined that in addition to these 
symptoms, the Veteran's anger outbursts made it difficult for 
him to have meaningful relationships, including significant 
impairment with respect to his wife.  In addition, the 
examiner opined that while the Veteran's depression did not 
appear to prevent him from maintaining gainful employment, 
the Veteran had adapted a maladaptive coping style, making it 
difficult to interact in any type of appropriate or 
productive manner if he was required to work with others in a 
cooperative manner.  The conclusions of the August 2006 VA 
examiner support a finding that the Veteran has occupational 
and social impairment with deficiencies in most areas and 
that a 70 percent rating is warranted.  

The Board also points out that the GAF scores assigned since 
August 2006 have ranged from 40 to 45, consistent with the 
assignment of a higher, 70 percent disability rating.   

The Board also finds, however, that at no time since August 
26, 2006, has the Veteran's major depression met the criteria 
for the next higher, 100 percent rating.  In this regard, the 
Veteran psychiatric disorder has not been manifested by 
symptoms such as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; an intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name; nor 
has psychiatric disorder been manifested by other symptoms of 
similar severity as those contemplated in the criteria for a 
100 percent rating.  

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for major depression is 
warranted from August 26, 2006.  

C.  Knee and Ankle Disabilities  

Historically, the Veteran has complained of knee and ankle 
pain associated with his service-connected bilateral pes 
planus.  In a July 2001 rating decision, the RO granted 
service connected for right and left knee and ankle 
conditions secondary to bilateral pes planus.  At the time of 
that decision, the Veteran was not diagnosed with either a 
right or left knee disability or a right or left ankle 
disability, other than "tenderness on weight-bearing."  As 
will be discussed below, the May 2009 VA examiner diagnosed 
the Veteran with right and left knee patellofemoral syndrome 
and internal derangement and with right and left chronic 
ankle sprains.  There has been no medical opinion offered as 
to the etiology of these disabilities or, specifically, the 
relationship between each current knee and ankle disability 
and the Veteran's bilateral pes planus.  In the absence of 
such evidence, the reasonable doubt doctrine dictates that 
the Veteran's right and left knee and ankle symptoms be 
attributed to his service-connected right and left knee and 
ankle disabilities.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran's right and left knee disabilities have been 
evaluated under Diagnostic Code 5257, for other impairment of 
the knee, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, DC 5257 (2009).  Under 
Diagnostic Code 5257, a 10 percent rating is warranted when 
impairment of the knee is slight, a 20 percent rating is 
warranted when impairment of the knee is moderate, and a 30 
percent rating is warranted when impairment of the knee is 
severe.  38 C.F.R. 
§ 4.71a, DC 5257 (2009).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Standard knee range of motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71a, Plate II (2009).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this 
case, as will be explained below, there is no evidence of 
arthritis in either knee.  Hence, separate ratings are not 
appropriate for limitation of motion and instability of 
either knee.

The VA General Counsel has further held that separate ratings 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the 
leg) and Diagnostic Code 5261 (limitation of extension of the 
leg) may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The Veteran's right and left ankle disabilities have been 
evaluated under Diagnostic Code 5271, for limitation of 
motion of the ankle.  38 C.F.R. § 4.71a (2009).  Under 
Diagnostic Code 5271, moderate limitation warrants a 10 
percent rating and marked limitation warrants a 20 percent 
rating.  Id.  

Standard range of motion of the ankle is from 20 degrees on 
dorsiflexion to 45 degrees on plantar flexion.  38 C.F.R. § 
4.71a, Plate II (2009).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

As regards the Veteran's right and left knee disabilities, 
the Board finds that the criteria for an increased, 
compensable rating for each knee disability have not been met 
prior to May 20, 2009 (the date of a VA examination); 
however, the Board also finds that the criteria for a 30 
percent rating, but no higher, for each knee disability has 
been met from May 20, 2009.  

Prior to May 20, 2009, the only medical evidence pertinent to 
the Veteran's knees is the report of a May 2002 VA 
examination.  That report reflects the Veteran's complaints 
of bilateral knee pain.  On physical examination, gait and 
coordination were within normal limits.  Range of motion of 
each knee was from 0 degrees on extension to 135 degrees on 
flexion without pain.  Repetitive testing was normal.  
Lachman, McMurray, and drawer tests were negative.  There was 
no joint effusion.  X-rays were negative.  

The findings of the May 2002 VA examination do not support a 
rating higher than 0 percent for either knee.  Because there 
was no evidence of recurrent subluxation or lateral 
instability and no evidence of limitation of extension in 
either knee, compensable ratings are not warranted under 
Diagnostic Code 5257 or 5261.  Furthermore, although there 
was limitation of flexion in both knees, flexion was not 
limited to a compensable degree under Diagnostic Code 5260.   

The Board finds, however, that a 30 percent rating is 
warranted for each knee based on the findings of the May 20, 
2009 VA examination.  In this regard, the range of motion of 
each knee was limited to 20 degrees on extension, which 
correlates to a 30 percent rating under DC 5261.  He had full 
range of flexion of each knee to 140 degrees with pain at the 
end-points.  There was no additional functional impairment 
with repetitive testing.  Both knees were stable on Lachman 
and drawer testing.  The right knee showed pain on both varus 
and valgus stress and the left knee showed laxity on both 
varus and valgus stress.  The left knee was tender medially 
and both knees were tender in the infrapatellar region.  
There was also a mild degree of crepitus, bilaterally.  The 
Veteran's gait was antalgic.  X-rays were negative.  As 
mentioned, the diagnosis of each knee was patellofemoral 
syndrome and internal derangement.  

Under Diagnostic Code 5261, a 30 percent rating is warranted 
for limitation of extension to 20 degrees.  Hence, the Board 
finds that a 30 percent rating is warranted for each knee 
from May 20, 2009.  A separate rating is not warranted for 
limitation of flexion in either knee under DC 5260, because 
on May 2009 VA examination, the Veteran had full range of 
flexion.  Likewise, a separate rating is not warranted for 
recurrent subluxation or lateral laxity because, as noted 
above, there is no evidence that the Veteran has arthritis in 
either knee.  The Board has considered whether the Veteran is 
entitled to a rating higher than 30 percent based on the 
laxity noted on varus and valgus stress testing of the left 
knee, but a rating higher than 30 percent is not available 
under DC 5257.  

As regards the Veteran's right and left ankle disabilities, 
the Board finds that the criteria for an increased, 
compensable rating for each ankle disability have not been 
met at any time relevant to this appeal. 

On May 2002 VA examination, the Veteran complained of 
bilateral ankle pain.  On physical examination of each ankle, 
range of motion was to 20 degrees on dorsiflexion and 50 
degrees on plantar flexion without pain.  X-rays of the 
ankles were normal and the diagnosis was bilateral ankle 
strain.

On May 2009 VA examination, range of motion of the right 
ankle was from 10 degrees on dorsiflexion to 45 degrees on 
plantar flexion.  Range of motion of the left ankle was from 
0 degrees on dorsiflexion to 45 degrees on plantar flexion.  
There was pain at the endpoints in all range of motion 
testing, but no additional functional limitation on 
repetitive testing.  Both ankles were tender diffusely, but 
were stable on drawer testing.  X-rays were negative.  The 
diagnosis of each ankle was chronic sprain.  

Based on the foregoing, during the time period relevant to 
this appeal, the Board finds that compensable ratings for the 
right and left ankles are not warranted.  In this regard, the 
Veteran had full range of motion on May 2002 VA examination 
and, overall, only mild limitation of motion on May 2009 VA 
examination.  

The Board has considered the Veteran's complaints of pain in 
his knees and ankles with prolonged standing, walking, or 
running.  However, even when functional loss associated with 
the Veteran's complaints of pain is considered (consistent 
with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), the pertinent 
evidence does not support assignment of any higher ratings 
for the knee and ankle disabilities under DC 5260, 5261, or 
5271.  In this regard, as indicated, the examiners explicitly 
stated that there was no additional functional impairment 
even on repetitive testing.  The Board also notes that there 
is otherwise no basis for assignment of any higher ratings 
for the knee and ankle disabilities based on consideration of 
these factors.  

The Board has also considered whether there is any basis for 
assignment of any higher ratings for right or left knee or 
ankle disabilities under any other potentially applicable 
diagnostic code.  However, in the absence of any ankylosis or 
other deformity of the knees or ankles, evaluation under any 
other diagnostic code pertaining to musculoskeletal 
disability of the lower extremities is not appropriate.  See 
38 C.F.R. 4.71a, DC 5256, 5258, 5259, 5262, 5263, 5270, 5272, 
5273, 5274 (2009).  Moreover, none of these disabilities is 
shown to involve any other factor(s) that would warrant 
evaluation of the disability under any other diagnostic code.  




D.  All Increased Ratings Claims

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
with regard to each disability on appeal, the Board finds 
that at no point during the time period relevant to the 
appeal, has the disability been shown to be so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in 
the August 2009 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  
See VAOGCPREC  6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. 
App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step:  a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.   
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

For all the foregoing reasons, the Board concludes that there 
is no basis for further staged rating of each disability on 
appeal, pursuant to Fenderson or Hart (cited above), as 
appropriate.  An initial, compensable rating for bilateral 
pes planus prior to April 23, 1999, and a rating higher than 
10 percent for bilateral pes planus from April 23, 1999 to 
May 19, 2009, must be denied; however, a 30 percent, but no 
higher, rating for bilateral pes planus is warranted from May 
20, 2009.  A rating of 50 percent, but no higher, for major 
depression is warranted prior to August 26, 2006, and a 
rating of 70 percent, but no higher, is warranted for major 
depression from August 26, 2006.  For each knee, an 
increased, compensable rating is not warranted prior to May 
20, 2009; however, a rating of 30 percent, but no higher, is 
warranted from May 20, 2009.  For each ankle, an increased, 
compensable rating is not warranted during at any time 
applicable to this appeal.  In reaching each decision to 
award a higher rating, the Board has favorably applied the 
benefit-of- the-doubt doctrine.  In reaching each decision to 
deny a higher rating, the Board finds that that the 
preponderance is against assignment of any higher rating 
during the relevant time period.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a neurological disability of the right 
hand is denied.

An initial, compensable rating for bilateral pes planus is 
denied prior to April 23, 1999.

A rating in excess of 10 percent for bilateral pes planus is 
denied from April 23, 1999 to May 19, 2009.

A 30 percent rating for bilateral planus is granted from May 
20, 2009, subject to the legal authority governing the 
payment of VA compensation.

A 50 percent rating for major depression is granted prior to 
August 26, 2006, subject to the legal authority governing the 
payment of VA compensation. 

A 70 percent rating for psychiatric disability is granted 
from August 26, 2006, subject to the legal authority 
governing the payment of VA compensation. 

An increased (compensable) rating for right knee 
patellofemoral syndrome and internal derangement is denied 
prior to May 20, 2009.

A 30 percent rating for right knee patellofemoral syndrome 
and internal derangement, from May 20, 2009, is granted, 
subject to the legal authority governing the payment of VA 
compensation.

An increased (compensable) rating for left knee 
patellofemoral syndrome and internal derangement, prior to 
May 20, 2009, is denied.

A 30 percent rating for left knee patellofemoral syndrome and 
internal derangement is granted from May 20, 2009, subject to 
the legal authority governing the payment of VA compensation.

An increased (compensable) rating for chronic right ankle 
sprain is denied.

An increased (compensable) rating for chronic left ankle 
sprain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


